DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 10/12/21 in response to the non-final Office Action mailed 06/11/21.  
Status of Claims
2)	Claim 29 has been canceled via the amendment filed 10/12/21.
	Claims 26, 27 and 30-56 have been amended via the amendment filed 10/12/21.
	Claims 26-28 and 30-56 are pending. 
	Claims 46-56, as amended, are no more drawn to the product of invention I that was previously elected for prosecution on the merits. These claims are now drawn to a method not elected by original presentation and therefore are withdrawn from consideration.  All rejections of these claims of record and all objections thereto and Applicants’ response thereto are now moot.
	Claims 26, 27, 35, 36 and 40-43 are under examination.    
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 8(a) of the Office Action mailed 06/11/21 is withdrawn in light of Applicants’ amendment to the specification.
6)	The objection to claim 35 made in paragraph 16(c) of the Office Action mailed 06/11/21 is withdrawn in light of Applicants’ amendment to the claim. 
Rejection(s) Moot
7)	The rejection of claim 29 made in paragraph 10 of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is moot in light of Applicants’ cancellation of the claim.
8)	The rejection of claim 29 made in paragraph 13 of the Office Action mailed 06/11/21 under 35 U.S.C § 102(a)(1) as being anticipated by Cheung et al. (Infect. Immun. 74: 6797-6805, 2006, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) under 35 U.S.C § 112(b) Maintained
9) 	The rejection of claim 41 made at paragraph 10(r) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is maintained for the reason(s) set forth therein. This issue has not been addressed by Applicants.
10)	The rejection of claim 35 made at paragraph 10(u) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is maintained for the reason(s) set forth therein. This issue remains unaddressed by Applicants.
11)	The rejection of claims 26 and 27 made at paragraph 10(l) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendments to the claims. This issue remains unaddressed by Applicants.
12)	The rejection of claims 27, 35, 36 and 40-43 made at paragraph 10(v) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is maintained for the reason(s) set forth therein.
Rejection(s) Withdrawn
13)	The rejection of claim 26 made at paragraph 10(a) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendments to the claim.
14)	The rejection of claim 26 made at paragraphs 10(c) and 10(f) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claim and the new rejection set forth below to address the claim as amended.
15)	The rejection of claim 26 made at paragraph 10(e) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendments to the claim.
16)	The rejection of claim 36 made at paragraph 10(g) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claim.
17)	The rejection of claim 35 made at paragraph 10(h) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claim.
18)	The rejection of claims 41-43 made at paragraph 10(i) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendments to the claims.
19)	The rejection of claim 40 made at paragraph 10(m) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claim.
20)	The rejection of claims 27, 35, 36, and 40 made at paragraph 10(n) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claims.
21)	The rejection of claims 42 and 43 made at paragraph 10(p) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claims.
22)	The rejection of claims 35, 36 and 40 made at paragraph 10(q) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claims.
23)	The rejection of claim 42 made at paragraph 10(s) of the Office Action mailed 06/11/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in light of Applicants’ amendment to the claim.
24)	The rejection of claims 26, 27, 35 and 41 made in paragraph 12 of the Office Action mailed 06/11/21 under 35 U.S.C § 102(a)(1) as being anticipated by Misseri et al. (WO 2014016310, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
25)	The rejection of claims 26, 35, 36 and 41 made in paragraph 13 of the Office Action mailed 06/11/21 under 35 U.S.C § 102(a)(1) as being anticipated by Cheung et al. (Infect. Immun. 74: 6797-6805, 2006, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
26)	The rejection of claim 42 made in paragraph 15 of the Office Action mailed 06/11/21 under 35 U.S.C § 103 as being unpatentable over Misseri et al. (US 2015/0184143 A1, of record) or Cheung et al. (Infect. Immun. 74: 6797-6805, 2006, of record) as applied to claims 41 and 26 above is withdrawn in light of Applicants’ amendments to the base claim.
Rejection(s) under 35 U.S.C § 112(b)
27) 	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
28)	Claims 26, 27, 35, 36 and 40-43 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  	  
	(a)	Claim 26, as amended, is ambiguous and indefinite in the limitations ‘CyaA of Bordetella pertussis’ and ‘the native CyaA of Bordetella pertussis’. It is unclear how one differs from the other structure-wise, length-wise and/or scope-wise. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the amended claim. The metes and bounds of the claim are indeterminate.
(b)	Claim 26, as amended, is ambiguous, indefinite and/or incomplete in the limitations: ‘at least 93 amino acid residues from position 227 to position 321 in the amino acid sequence of the native CyaA of Bordetella pertussis’.  Without the identification of the SEQ ID number of the amino acid sequence of the native CyaA of Bordetella pertussis’, one cannot locate the ‘at least 93 amino acid residues from position 227 to position 321’ therein. 
(c)	Claim 26, as amended, is ambiguous and indefinite in the claim language ‘selected from the group consisting of: a) …… or b) …….--. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants use the proper Markush format by replacing the above-identified phrase with the phrase --selected from the group consisting of: a) …… and b) …….--. 
  	(d)	Claim 26, as amended, is indefinite in the use of the Markush format ‘selected from the group consisting of ……. or ….’ as opposed to the proper Markush format --selected from the group consisting of ……. and ……--.  See line 4 of part b).
(e)	Claims 27, 35, 36 and 40-43, which depend directly or indirectly from claim 26, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim. 


Rejection(s) under 35 U.S.C § 103
29)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
30)	Claims 26, 27, 35, 36, 41 and 42 are rejected under 35 U.S.C § 103 as being unpatentable over Misseri et al. (WO 2014016310, of record) in view of Cheung et al. (Infect. Immun. 74: 6797-6805, 2006, of record).	
	Misseri et al. disclosed the purified non-cytotoxic CyaA-derived polypeptide or protein of B. pertussis carrying the deletion of 93 continuous amino acids from position 228 to position 320 of native B. pertussis CyaA, gtCyaAd93 mutant, and gtCyaAd93-based vaccines comprising the same. In one embodiment, said deletion is in combination with a heterologous antigen as a chimeric protein. In one embodiment, the prior art purified non-cytotoxic CyaA-derived polypeptide of B. pertussis comprising said deletion is expressed in E. coli cells and is comprised in a vaccine composition (i.e., medicinal composition or a pharmaceutical formulation) and it comprised at least one adjuvant such as the MF59 adjuvant, i.e., the adjuvant of the TH2 response. The composition was in a powder form or a liquid form and was for administration to a human host intramuscularly by injection as a reconstituted product. The 
	Misseri et al. are silent on the presence of the tetanus toxin in detoxified form and the diphtheria toxin in the detoxified form and of aluminum salt adjuvant.
However, having tetanus toxoid and diphtheria toxoid in an acellular immunogenic composition comprising CyaA* derived from the adenylate cyclase toxin CyaA of Bordetella pertussis and lacking adenylate cyclase enzymatic activity was routine and conventional in the art at the time of the invention. For instance, Cheung et al. taught having, in combination with an immunogenic composition comprising CyaA* derived from the adenylate cyclase toxin CyaA of Bordetella pertussis and lacking adenylate cyclase enzymatic activity, the commercially available diphtheria, tetanus, and acellular pertussis mixed vaccine, DTaP/ACV, that contained a mixture of B. pertussis detoxified pertussis toxin or dPT, FHA, pertactin or PRN antigens, diphtheria toxoid and tetanus toxoid in alum or aluminum hydroxide, i.e., the adjuvant of the TH2 response, per one human dose. See abstract; first full paragraph of page 6798; paragraph bridging the two columns of page 6798; and last three full paragraphs of page 6802. 
	Given the express teachings of Cheung et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant application to include an art-known composition comprising diphtheria toxoid and tetanus toxoid in alum or aluminum hydroxide to Misseri’s gtCyaAd93-based vaccine to produce the composition of the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing Misseri’s gtCyaAd93-based vaccine with additional protective capacities, i.e., against tetanus and diphtheria infections such that the resulting composition would advantageously be used against multiple diseases including pertussis, tetanus, and diphtheria. With regard to the dose contained in 0.25 ml to 1 ml of liquid as recited in claim 42, having such a dose for a human host was routine and conventional in the art, or falls within the conventional range that a skilled person would routinely use in the art particularly given Misseri’s teaching that human doses can be modified by one skilled in the art depending on circumstances.
	Claims 26, 27, 35, 36, 41 and 42 are prima facie obvious over the prior art of record.

Conclusion
31)	No claims are allowed.
32)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
33)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
34)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
35)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
s. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2022